UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4784


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES CURTIS SPEARS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:07-cr-00372-NCT-1)


Submitted:   January 22, 2010             Decided:   February 25, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, Winston-Salem, North Carolina, for
Appellant.   Harry L. Hobgood, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  James Curtis Spears pled guilty, pursuant to a plea

agreement,         to    one    count    of    distribution          of    cocaine         base,   in

violation          of   21     U.S.C.    § 841(a)(1),          (b)(1)(A)        (2006).            The

district           court        calculated           Spears’         advisory           Guidelines

imprisonment range under the U.S. Sentencing Guidelines Manual

(2008) at 262 to 327 months, but granted Spears’ request for a

downward          variance       and    imposed        a     sentence      of        240     months’

imprisonment, the minimum imprisonment term required by statute.

Spears       now    appeals.           Counsel    has       filed    a    brief      pursuant      to

Anders       v.    California,         386    U.S.     738    (1967),      stating         that    the

appeal is frivolous.              Spears was informed of his right to file a

pro     se    supplemental         brief       but      has    not       done     so,       and    the

Government declined to file a brief.                         We affirm.

                  In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.       Our review of the transcript of the plea hearing leads

us to conclude that the district court substantially complied

with the mandates of Fed. R. Crim. P. 11 in accepting Spears’

guilty       plea       and     that    Spears’        substantial         rights          were    not

infringed.          Critically, the transcript reveals that the district

court    ensured         that    the    plea     was       supported      by    an    independent

factual basis and that Spears entered the plea knowingly and

voluntarily with an understanding of the attendant consequences.

                                                 2
See    United       States     v.       DeFusco,        949   F.2d        114,    116,        119-20

(4th Cir. 1991).

              Turning        to        Spears’        sentence,      we     review          it     for

reasonableness,            applying         an        abuse-of-discretion                  standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                                   In conducting

this    review,      we    first        examine       the   sentence       for        “significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,      failing           to     consider       the    [18     U.S.C.]             § 3553(a)

[(2006)]       factors,       selecting           a     sentence      based           on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”      Id.        When “rendering a sentence, the district court

must    make    an     individualized             assessment       based         on    the        facts

presented,”         applying       the    “relevant         § 3553(a)       factors          to     the

specific circumstances” of the case and the defendant, and “must

state in open court the particular reasons supporting its chosen

sentence.”           United        States        v.    Carter,       564    F.3d           325,     328

(4th Cir. 2009) (internal quotation marks and emphasis omitted).

              If the sentence is free from procedural error, we then

consider the substantive reasonableness of the sentence.                                          Gall,

552    U.S.    at    51;    United       States        v.   Evans,    526    F.3d          155,    161

(4th Cir.), cert. denied, 129 S. Ct. 476 (2008).                                      “Substantive

reasonableness review entails taking into account the ‘totality

of the circumstances, including the extent of any variance from

                                                  3
the Guidelines range.’”            United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                           Even if we

would have imposed a different sentence, “this fact alone is

insufficient to justify reversal of the district court.”                             Id. at

474     (internal       quotation     marks          omitted).          Further,       “[a]

statutorily    required         sentence    .    .    .    is   per   se    reasonable.”

United States v. Farrior, 535 F.3d 210, 224 (4th Cir.), cert.

denied, 129 S. Ct. 743 (2008).

            Here,       the   district     court          correctly    calculated       the

advisory Guidelines range and heard argument from the parties on

the appropriate sentence and allocution from Spears.                              The court

considered relevant § 3553(a) factors, addressing on the record

the nature and circumstances of the offense, Spears’ history and

characteristics, and the need for the sentence to reflect the

seriousness of Spears’ offense, promote respect for the law, and

deter    Spears.        In    granting     Spears’         request    for     a    downward

variance, the court explained that it considered the need to

provide just punishment for Spears.                   Based on these factors, the

court concluded that a sentence of 240 months’ imprisonment, the

minimum imprisonment term required by statute, was sufficient,

but   not   greater      than    necessary,       to      achieve     the   purposes     of

sentencing.        We    conclude    that       the    district       court   adequately

explained its rationale for imposing the variant sentence and

that the reasons relied upon by the district court are valid

                                            4
considerations under § 3553(a) and justify the sentence imposed.

See Pauley, 511 F.3d at 473-76.               Further, the 240-month prison

term   was    the     minimum     term       required     by   statute,      and    a

statutorily-required         prison    term    is   always     reasonable.         See

Farrior, 535 F.3d at 224.             Thus, we conclude that the district

court did not abuse its discretion in sentencing Spears.

             We   therefore     affirm   the     district      court’s    judgment.

This court requires that counsel inform Spears, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Spears requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Spears.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and     argument     would   not    aid     the

decisional process.

                                                                           AFFIRMED




                                         5